                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA          :
                                  :
                                  :
V.                                :          CRIM. NO.3:18cr333 (VLB)
                                  :
                                  :
AMBER FOLEY                       :

                  MEMORANDUM IN OPPOSITION
             TO GOVERNMENT’S MOTION TO CONTINUE 1

     Amber Foley’s desire for a trial, specifically, a speedy trial that

gives effect to her legally recognized rights, is well established.

See Doc. 155 (incorporated herein by reference), 222 (same), 230

(same), 271 (same). A venire panel has been summoned, and the

parties are available for jury selection tomorrow. See Doc. 282 at

4:01-5:11. Yet, the government submits that no further effort should




1
 Where the Court indicated that the government would file its motion
by yesterday “afternoon,” see Doc. 282 at 23:10, on information and
belief, the government’s motion was docketed at approximately
11:00 pm, by which time the undersigned had left the office and was
without my computer. Where Ms. Foley believes the instant
memorandum sufficient to confirm and preserve her opposition to the
government’s request, to the extent the Court believes additional
briefing is merited, Ms. Foley would respectfully request leave to
supplement, having made every effort to file by the Court’s noon
deadline. Id. at 23:06.
be made to allow Ms. Foley’s trial to move forward on November 16, as

scheduled, based on the supposition that “there is almost no likelihood

that a jury could be empaneled.” Doc. 286 at 2; but see Doc. 282 at

21:34 (“facts as opposed to supposition” unpersuasive). Respectfully,

the government’s request should be denied. A refusal to make a good

faith effort to empanel a jury, thereby denying any chance that trial

can proceed as scheduled, is a refusal to recognize or give effect to a

criminal defendant’s speedy trial rights.

                          EMPANELING A JURY

     Central to the government’s request is the assertion that “the

state of the pandemic in this District is such that a jury cannot be

safely seated at this time.” Doc. 286 at 2; id. 10 (“concern for public

safety”), id. 11 (“the public risk is too high to require those jurors to

return to the courthouse”). In this regard, it cites Governor Lamont’s

November 5 Executive Order, 9K, noting a limitation on private

gatherings. Id. 12.

     Executive Order 9K is enclosed herewith. Ex. 1. As the Court

can see, among other things, it permits religious gatherings and indoor

graduation ceremonies of up to 100 people. It is thus unclear what the



                                     2
government’s purpose is in citing it. 2 Leaving aside that the

government does not claim that the Court’s COVID-19 accommodation

strategy violates any state orders, the practical reality is that large,

socially distanced gatherings do take place every day in Connecticut,

namely in the public-school systems.

     The undersigned has one high school- and elementary-aged

children. The former has attended school under a hybrid model (in-

person and remote) since the start of the school year, while the former

have been in-person daily since the second week of school. That

schools can operate and remain open (i.e., not shut down for

cleaning 3) even when members of their communities test positive for

COVID-19, which has occurred regularly at the high school, belies any

hyperbolic assertion seeking to abridge defendants’ rights. See Doc.

286 at 19 (“grave picture of the actual—and not just possible—risks of

searing a jury at this time”).




2
 On its face, Executive Order 9K does not speak to private gatherings.
While it may be that prior orders 9K renews impose limits on such
gatherings, the government’s motion does not cite those.
3
 The undersigned notes that as I exited the courthouse yesterday,
security personnel at the front entrance was processing people into
the building.


                                     3
     The government further cites to recent COVID-19 positivity rate

data. A review of data available at CovidActNow confirms both the

cited positivity rate and a general upward trend. Again, this comes as




no surprise. Doc. 222 at 4-6. Equally, if not more significant, no new

General Order has issued. To the contrary, posted on the District

Court’s Web site is a video message that addresses juror and public

safety.

     As noted, federal courts across the country have been holding

jury trials since June, and the Administrative Office of the Courts has

provided written guidance regarding how jury trials can be conducted


                                   4
during a pandemic. Doc. 271 at 4 n. 2. Where, yesterday, the Court

suggested providing “facts” to substantiate information received via

an informal inquiry of colleagues, the undersigned compiled the

enclosed survey of criminal jury trials that have occurred since COVID-

19 caused closures nationwide. Ex. 2. 4 The information therein is

taken from the cited dockets and other, hyperlinked publicly available

information. Further, where able, information is offered about specific

measures that courts took to empanel juries so as to ensure “the right

to a speedy trial guaranteed by law and by the Constitution.”

     Several aspects of the survey merit attention. First, beyond the

Western District of North Carolina trial referenced yesterday, at least

two other districts resumed trials in June (and WDNC actually had two

that month). Second, while courts varied in their use of

questionnaires, from written to electronic (via SurveyMonkey—NDCA)




4
  To be clear, the undersigned does not believe that the enclosed,
which documents more than two dozen trials, represents every federal
criminal jury trial that has taken place subsequent to district courts re-
opening from COVID-19 closures. Quite the opposite. Colleagues are
identifying more (by case name) as this is being written, and the
undersigned has a good faith that more trials in more districts have
occurred. Sensitive to the Court’s admonition, the undersigned shall
continue to work to substantiate such matters, as able.


                                    5
to none, they have all ultimately had venire persons appear in-person,

employing safety measures consistent with that which the court has

used here. Third, two of the referenced trials resulted in acquittals

while four produced split verdicts, thereby affirming the power of the

jury trial to vindicate defendants. Fourth, in a District of

Massachusetts trial last month that involved charges similar to, if not

more serious than, Ms. Foley’s, a jury was empaneled in two days. In

acknowledging this reality, the government confirms that there have,

in fact, been other “child exploitation trials during the pandemic in

several jurisdictions.” Doc. 286 at 14.

     Of course, this latter consideration belies the government’s

assertion that Ms. Foley’s case is “ill-suited to be one of the first trials”

in this District — a claim the government makes for the first time in its

motion and without specifying the “particular risks […] associated with

this case” that (meaningfully) distinguish it from any other criminal

case that might proceed to trial under prevailing or anticipated COVID-

19 conditions. Doc. 286 at 13. 5 Indeed, the bases for the



5
  Where the government references a preference for trials with “local
witnesses” (again, for the first time), Doc. 286 at 15, it provides no
information regarding positivity rates in the communities from which it


                                     6
government’s assertions in this respect are entirely unclear. 6 Where

the government cites to circumstances that arose in an Eastern

District of Kentucky trial—again, the nature of the charges is

immaterial to what occurred, it seems significant that only members of

the prosecution team appear to have tested positive for COVID-19.

Not to trivialize what occurred, but the clear inference is that team

members, when outside the courtroom, may not have taken

appropriate precautions. Indeed, the failure of outside law

enforcement to wear masks when visiting Wyatt is considered a cause




witnesses will appear. Similarly, and importantly, it does not claim
that its witnesses disregard COVID-19 safety measures or would
refuse to abide by the protocols that the Court long ago announced to
ensure the health and safety of all who appear in court (e.g., testing,
quarantining).
6
  On the one hand, the government submits that it “is not opposed to
the Court resuming trials.” Doc. 286 at 13. On the other hand, it
contends that “convening a jury for a trial […] during a re-surging
pandemic is unchartered territory” and that “[e]ven if a jury could be
empaneled, the current COVID0-19 rates […] suggest that it is
extremely likely something will go wrong to prevent the trial from
reaching deliberations and a verdict.” Id. 14, 15. It is unclear how “a
trial of this nature” is distinct, let alone less “suited for an in-person
trial in the coming months” than any other federal criminal case,
especially given the prior ability to empanel a jury in one day (infra).
Id. The government’s apparent conflation of the “nature of the case”
with pandemic-related considerations that might impact the
availability of potential jurors is unfounded and without merit.


                                     7
for the recent COVID-19 outbreak that has impacted detained

defendants. See Katie Mulvaney, Federal judge questions Wyatt prison

officials about coronavirus outbreak as case spike, Providence Journal

(Oct. 22, 2020) (Warden Martin “suspected the outbreak is linked to

either auditors from the U.S. Marshals who were inspecting the

facility, at times without masks, or to an asymptomatic Wyatt

employee”).

     The government submits that “[e]ven before the pandemic,” the

nature of this case “presented unusual challenges” and “required an

extra-large venire panel.” Doc. 286 at 1. Ms. Foley is uncertain how

the government defines panel size (S, M, L, XL, XXL, etc.). However,

the Judge’s List provided the parties on January 28, 2020 contains 64

names. Accounting for both the large portion of the panel that was

excused following comments by the first panelist to take the

microphone and others excused for cause, from that group of 64 a jury

was selected in one day. 7 Aside, perhaps, from inopportune comments




7
  Ms. Foley is without information regarding how many summons were
issued to produce a panel of 64.


                                  8
that served to taint the panel, there was nothing “unusual” about the

prior jury selection.

     As it stands, we have 18 venire persons (of the 150 to whom

summons were sent, on or about October 8, 2020), whom the Court

has not struck for cause, as well as another 50 who have been

summoned to appear. A minimum 31 venire persons are required to

empanel a jury of 12 plus one alternate. The government’s supposition

as to what this group will bear relative to empaneling a jury that will

allow the trial to proceed as scheduled is not persuasive, particularly

when weighed against Ms. Foley’s rights. See Doc. 286 at 11

(presupposing ratios and cause excusals).

                              NEXT STEPS

     For the above reasons, and any others the Court may deem

appropriate and just, Ms. Foley respectfully requests that jury

selection proceed tomorrow. In view of the responsiveness issues to

date, Ms. Foley respectfully submits that the Court can and should

invoke its contempt powers relative to making clear to those

summoned (and not already excused) their civic obligations and the

consequences for ignoring the Court’s call to appear. It should not be



                                    9
the case that citizens elsewhere appear for jury duty, and serve, but

those in Connecticut can be allowed to disregard their civic

responsibilities. See Ex. 2.

     As noted on October 29 and subsequently, it is anticipated that

to the extent Ms. Foley’s trial does not proceed, as scheduled, she will

renew her request that the instant prosecution be dismissed, with

prejudice. See Doc. 286 at 5 (noting defendant’s intentions). Again,

through such a motion Ms. Foley would expect to address the Court’s

prior findings and determinations, as well as related legal

considerations. That she does not do so here, particularly in the time

available (see Note 1), should not be seen as either a waiver of claims

related thereto or, in any way, agreement with the government’s

reference to those findings or its arguments (e.g., prejudice). See

Moore v. Arizona, 414 U.S. 25, 26 (1973) (violation of the Speedy Trial

Clause may occur even absent any affirmative demonstration of

prejudice to the accused); Doc. 286 at 2-3, 16-18.

     Finally, consistent with prior requests and while not waiving any

claims that may be raised through a renewed dismissal motion (ante),

to the extent that the instant trial is continued, Ms. Foley requests



                                   10
that hers remain the first trial conducted in the Hartford seat of court.

More specifically, it should not be that the inability to empanel a jury

for Ms. Foley’s long scheduled trial (should that come to pass) serves

to move another defendant before her. Qui prior est tempore potior

est jure, a maxim applicable to where equities are equal. See Neslin v.

Wells, 104 U.S. 428, 441 (1881).

                                    Respectfully submitted,



                              BY:         /s/ Todd Bussert
                                    Todd Bussert, CT24328
                                    FROST BUSSERT LLC
                                    350 Orange Street, Suite 100
                                    New Haven, CT 06511
                                    (203) 495-9790; Fax: (203) 495-9795
                                    tab@frostbussert.com

                                    Attorney for Amber Foley




                                     11
                  CERTIFICATE OF SERVICE

I hereby certify that on November 11, 2020, a copy of the
foregoing was filed electronically and served by mail on
anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.



                             /s/ Todd Bussert
                       Todd A. Bussert




                              12
